DETAILED ACTION
Claims 1-5, and 8-9 are pending.
Claim Objections

Claim 9 is objected to because of the following informalities:  Claim 9 recites “at an outlet port side relative to a position where a shaft-side motor portion is fixed.” The phrase omits the phrasing of independent claims 1 and 8, which clarify that it is “an outlet port side of the magnetic bearing portion,” and thereby reduces the clarity of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maejima (US 2002/0113509).

Regarding claim 1, Maejima discloses a vacuum pump (turbo molecular pump 1, par 0037), comprising: a housing (fig 1, casing 16, par 0040) in which an inlet port (suction port 6, par 0039) and an outlet port (exhaust port 19, id.) are formed; a shaft (shaft 11, par 0041) enclosed in the housing; a magnetic bearing (magnetic bearings 8, 12, 20, par 0041) portion that is composed of a radial electromagnetic target (fig 2, radial target 4, 3, par 0043-0045, 0051, 0054) fixed at a predetermined position on the shaft (target 4, 3 is on shaft 11, id.), a radial electromagnet (bearing portion 8, 12, is four electro magnets, par 0042, 0053) facing the radial electromagnetic target with a predetermined gap therebetween (fig 2, gap distance is predetermined in accordance with measuring flux and 
Regarding claim 2, Maejima discloses the vacuum pump according to claim 1, wherein the magnetic bearing portion includes a first spacer (fig 1 depicts several laminated steel plates for target 3, a single plate with insulation may be considered a spacer between other plates, par 0131) fixed on the inlet port side of the radial sensor target (id.) and a second spacer (a second of the plurality of laminated 
Regarding claim 3, Maejima discloses the vacuum pump according to claim 2, wherein at least either of the first spacer or the second spacer is formed of a laminated steel plate (laminated steel plates form targets 3 and 4, par 0131). 
Regarding claim 5, Maejima discloses the vacuum pump according to claim 1, wherein the radial sensor is an inductance displacement sensor (radial sensors 9 and 13 measure distance using a high frequency magnetic field generated on the shaft, par 0047-0048, 0050, 0062; a person of ordinary skill in the art would recognize this as an inductance displacement sensor; implicitly radial sensor 13 is the same construction as sensor 9, par 0062). 
Regarding claim 8, Maejima discloses a magnetic bearing portion (magnetic bearing portion 8, 12, par 0042-0053) of a vacuum pump (turbo molecular pump 1, par 0037) rotatably supports a shaft (shaft 11, par 0041) enclosed in a housing (casing 16, par 0040) of the vacuum pump having an inlet port (suction port 6, par 0039) and an outlet port (exhaust port 19, id.), the magnetic bearing portion comprising: a radial electromagnetic target (radial target 3, 4, par 0043-0054) fixed at a predetermined position on the shaft (radial target 3, 4 is on the shaft 11, id.); a radial electromagnet (bearing portion 8, 12, is four electro magnets, par 0042, 0053) facing the radial electromagnetic target with a predetermined gap (gap distance is predetermined in order to measure flux and displacement of the shaft, par 0045-0046) therebetween, a radial sensor target (target 4, 3 sensed by radial sensor 9, 13, par 0043, 0048, 0054) fixed at a predetermined position on the shaft (target 4, 3 is at a predetermined distance to measure gap distance, par 0048, 0054), and a radial sensor (radial sensor, 9, 13, par 0043-0050, 0054) facing the radial sensor target with a predetermined gap therebetween (gap is predetermined and measured for desired displacement, par 0048-0054), wherein the radial sensor target and the radial electromagnetic target are arranged in this order from an inlet port side (the side 
Regarding claim 9, Maejima discloses a shaft assembly for a vacuum pump, the shaft assembly comprising: a shaft core (shaft 11, par 0041); a shaft-side motor portion (motor portion 10 on the shaft, par 0067-0069) fixed on the shaft core; a radial electromagnetic target (target 4, 3 on shaft 11, par 0043-0054) fixed at a predetermined position on the shaft core (target 4, 3 is predetermined in order to measure shaft displacement and put shaft in desired position, par 0048-0054);  a radial sensor target (target 4, 3,  is sensed by radial sensor 9, 13,  par 0043, 0048, 0054) fixed at a predetermined position on the shaft core (target 4, 3 is at a predetermined position in order to measure gap distance, par 0048, 0054), wherein the radial sensor target and the radial electromagnetic target are arranged in this order from an inlet port side (the side near suction port 6, par 0039) of the shaft core toward an outlet port side (the side of shaft 11 near exhaust port 19, id.) of the shaft core, at an outlet port side (the side of the shaft 11 nearer exhaust port 19 from motor portion 10 ) relative to a position where a shaft-side motor portion is fixed (fig 1, target 3 is depicted on the outlet portion relative to the motor portion 10). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Maejima in view of Beam (US 5,955,880).

Regarding claim 4, Maejima discloses the vacuum pump according to claim 1. Maejima does not disclose wherein the motor has a shield structure at a side of the housing-side motor portion so as to face the radial sensor.
Beam teaches an electric motor with magnetic bearings wherein has a shield structure (fig 18, plate shield 182, c 12 l 20-22) at a side of the housing-side motor portion so as to face a radial sensor (sensor 104, c 12 l 15). It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the plate shield 182 of Beam between the stator and sensor of Maejima in order to reduce stator winding radiated noise reaching the sensor, thereby increasing the accuracy of the sensor (Beam, c 12 l 7, 12-20). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354. The examiner can normally be reached Mon-Fri 0900-1800.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746